1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   EDWARD CALVILLO,                                  Case No.: 2:19-cv-00277-RFB-NJK
18

19                                                     STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                     EXTEND TIME FOR PLAINTIFF TO
     vs.                                               RESPOND TO MOTION TO DISMISS
21                                                     [DKT. 19]
     EXPERIAN INFORMATION SOLUTIONS,
22                                                     [FIRST REQUEST]
     INC.; INNOVIS DATA SOLUTIONS, INC.;
23   and TRANS UNION LLC,

24                  Defendants.
            Plaintiff Edward Calvillo (“Plaintiff”), by and through his counsel of record, and Defendant
25

26   Experian Information Solutions, Inc. (“Experian”) have agreed and stipulated to the following:

27          1.      On February 14, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 19] [FIRST REQUEST] - 1
1           2.      On April 2, 2019, Experian filed a Motion to Dismiss the Complaint [ECF Dkt.11].
2
            3.      On April 16, 2019, Plaintiff filed an Amended Complaint [ECF Dkt. 17].
3
            4.      On April 30, 2019, Experian filed a Motion to Dismiss the Amended Complaint
4
     [ECF Dkt. 19].
5

6           5.      Plaintiff’s Response is due May 14, 2019.

7           6.      Plaintiff and Experian have agreed to extend Plaintiff’s response ten days in order
8
     to allow Plaintiffs’ counsel to address Experian’s pending motion to dismiss and consult with
9
     Plaintiff prior to filing the response. As a result, both Plaintiff and Experian hereby request that
10
     this Court to extend the date for Plaintiff to respond to Experian’s Motion to Dismiss Amended
11

12   Complaint until May 24, 2019. This stipulation is made in good faith, is not interposed for delay,

13   and is not filed for an improper purpose.
14
            IT IS SO STIPULATED.
15
            Dated May 6, 2019.
16

17    KNEPPER & CLARK LLC                               NAYLOR & BRASTER
18
      /s/ Matthew I. Knepper                            /s/ Andrew J. Sharples
19    Matthew I. Knepper, Esq.                          Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 9982
20    Miles N. Clark, Esq.                              Andrew J. Sharples, Esq.
21    Nevada Bar No. 13848                              Nevada Bar No. 12866
      Email: matthew.knepper@knepperclark.com           Email: jbraster@nblawnv.com
22    Email: miles.clark@knepperclark.com               Email: asharples@nblawnv.com
23    HAINES & KRIEGER LLC                              JONES DAY
      David H. Krieger, Esq.                            Cheryl L. O’Connor, Esq.
24
      Nevada Bar No. 9086                               Nevada Bar No. 14745
25    Email: dkrieger@hainesandkrieger.com              Email: coconnor@jonesday.com
                                                        Counsel for Defendant
26    Counsel for Plaintiff                             Experian Information Solutions, Inc.
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 19] [FIRST REQUEST] - 2
1    ALVERSON TAYLOR & SANDERS
2
     /s/ Kurt R. Bonds
3    Kurt R. Bonds, Esq.
     Nevada Bar No. 6228
4    Trevor Waite, Esq.
5
     Nevada Bar No. 13779
     Email: kbonds@alversontaylor.com
6    Email: twaite@alversontaylor.com
7    Counsel for Defendant
8
     Trans Union LLC

9                                             Calvillo v. Experian Information Solutions, Inc et al
                                                                         2:19-cv-00277-RFB-NJK
10

11                              ORDER GRANTING
            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
12              EXPERIAN’s MOTION TO DISMISS AMENDED COMPLAINT
13

14         IT IS SO ORDERED.

15                             ________________________________________
                                     ________________________________
                               UNITED  STATES DISTRICT
                                     RICHARD            JUDGE II
                                                F. BOULWARE,
16
                                        UNITED STATES DISTRICT JUDGE
17                                                 Dated: _______________
                                        DATED this 7th day of May, 2019.
18

19

20

21

22

23

24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 19] [FIRST REQUEST] - 3
